Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/JP2017/043117 (filed 11/30/17), which application claims priority to JP 2016-234545 (filed 12/01/16), and claims priority to JP 2017-214253 (filed 11/06/17).
	The Preliminary Amendment filed 05/28/19 is entered.  Claims 1-23 are pending.
	The IDS filed 05/28/19 has been considered.  An initialed copy accompanies this action. 
The Drawing filed 05/28/19 is objected to:
	37 CFR 1.84(u)(1) states (emphasis added):
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

	Accordingly, applicant should submit a corrected Drawing without “Figure 1” and amend the specification to –-the Drawing-—(each occurrence).
s 12-16 are objected to because of the following informalities:  it appears from the instant specification that the resistance values of the claimed sheet is “106 ohm-cm or less”.  Independent claim 12 incorrectly recites a value of -–106 ohm-cm or less-- (i.e. no superscript).  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, and 6-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0108149 A1 (Imai et al).

	US ‘149 discloses a flow rate adjustment apparatus including a main body inside which a fluid flow passage that guides a fluid has been formed, in which the main body is formed of a conductive fluorine resin material containing a fluorine resin material, and a carbon nanotube dispersed in the fluorine resin material, and in which a volume resistivity of the conductive fluorine resin material is more than 1.0x103 ohm-cm and less than 1.0x104 ohm-cm (Abstract).  The conductive member includes fluorine resin (e.g. PTFE) having dispersed therein 0.020-0.030 carbon nanotubes having a fiber length of 50-150 microns (0055; 0060-62; 0074).  The reference specifies embodiments wherein said member is installed in piping through which a fluid for chemical (semiconductor) manufacture is made to flow (0035-0039; ), and also embodiments wherein the conductive member is utilized as a coupling for the piping described above (0098-107).  Although the reference does not specificy the claimed property relating to “welding of the member can be performed…”, the examiner submits that such would be inherent in the disclosed compositions.  It appears from the instant specification that the claimed property is the result of nanocarbon content of the matrix fluororesin.  Specifically, instant examples utilizing 0.025 mass% result in the claimed welding property, whereas identical compositions containing 15 
	The reference is anticipatory.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0108149 A1 (Imai et al).
US ‘149 is relied upon as set forth above.  The reference differs from dependent claim 4 in failing to recite the tensile strength of the matrix resin.  However, the examiner submits that the skilled artisan would have to utilize only routine testing in order to arrive at values which result in suitable molding/compression process by which the materials are formed (para 0070).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  With respect to dependent claim 5, the reference clearly teaches overlapping ranges of fiber length with those claimed (i.e. 50-150 microns para 0060).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762    

                                                                                                                                                                                                                                                                                                                                                                                                      



MK
February 12, 2022